DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 2, 9 and 15.
b.    Pending: 2-21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 8-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al PG PUB 2010/0020583 (hereinafter Kang), in view of Nakano PG PUB 20130145233 (hereinafter Nakano).

Regarding independent claim 2, Kang teaches a memory device (figures 1, 2 of Kang), comprising: 
a first memory die (106 in figure 1 of Kang) having a first physical bank (bank in 106 in figure 1 of Kang); 
a second memory die (102, figure 1 of Kang) having a second physical bank (bank in 102 in figure 1 of Kang) and an interface circuit (132, figure 3 of Kang, [0080] of Kang, “…master chip 102 includes an external I/O (input/output) 132 for forming a first interface…”); 
But Kang does not teach wherein the first physical bank and the second physical bank are organized as a combined logical bank; and wherein the interface circuit, in response to a single access command, accesses the first physical bank in parallel with the second physical bank.  
However, Nakano teaches in [0052] and figures and 4 that chips can be stacked together, and could be accessed to banks in different chips simultaneously ([0051] of Nakano, “…In FIG. 3, each of the memory chips 1A to 1D has a data width of 16 bits, and it is possible to write and read 64-bit data simultaneously by using the four memory chips 1A to 1D…”). One embodiment shows in figure 3 is to access bank1A and bank0B/bank3C/bank2D by receive a logical address from controller ([0055]/[0056] of Nakano, “…address scrambling circuits 11A to 11D receive a logical address from the memory controller 2 through the address bus 3, and change a corresponding physical address in the memory chips 1A to 1D in accordance with a setting from the outside (mode setting) without changing the logical address…That is, the address scrambling circuits 11A to 11D provided in the memory chips 1A to 1D cause blocks that are located at positions different from each other in the layered memory chips 1A to 1D, to serve as operating blocks that are to be simultaneously accessed...”) The advantages of doing so is to “possible to write and read 64-bit data simultaneously by using the four memory chips 101A to 101D” ([0033] of Nakano) and “causes concentration of current and heat to be reduced” ([0062] of Nakano).
 Kang and Nakano are analogous art because they address the same field of endeavor: stacked memory storage apparatuses control circuit designs and control methods. At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kang and Nakano before him, to modify the memory device of Kang to include the simultaneous multiple banks selection and implementation of Nakano such that the first physical bank (bank in 106 in figure 1 of Kang, block0B in figure 3 of Nakano) and the second physical bank (bank in 102 in figure 1 of Kang, block1A in figure 3 of Nakano) are organized as a combined logical bank ([0055] of Nakano, “…address scrambling circuits 11A to 11D receive a logical address…”); and wherein the interface circuit (132 in figure 3 of Kang, or 2 in figure 3 of Nakano), in response to a single access command (READ in figure 7A of Nakano), accesses the first physical bank (bank in 106 in figure 1 of Kang, block0B in figure 3 of Nakano)in parallel with the second physical bank ([0051] of Nakano, “…In FIG. 3, each of the memory chips 1A to 1D has a data width of 16 bits, and it is possible to write and read 64-bit data simultaneously by using the four memory chips 1A to 1D…”), in order to improve device performance.  


Regarding claim 3, the combination of Kang and Nakano teaches the memory device according to claim 2, wherein: the second memory die (102, figure 1 of Kang) is stacked with the first memory die (106, figure 1 of Kang) in a vertical relationship.  

Regarding claim 4, the combination of Kang and Nakano teaches the memory device according to claim 3, wherein: the second memory die communicates with the first memory die over at least one through-silicon-via (TSV) (164/166 in figure 3 of Kang, [0085] of Kang, “… first interconnect structure 164 comprised of at least one TSV…”, [0061] of Nakano, “…in the memory module 10 including the four memory chips 1A to 1D stacked on top of one another by using the TSV technique…”); and the interface circuit (132 in figure 3 of Kang, or 2 in figure 3 of Nakano), in response to the single access command (READ in figure 7A of Nakano), accesses the first physical bank (bank in 106 in figure 1 of Kang, block0B in figure 3 of Nakano) over the TSV ([0051] of Nakano, “…In FIG. 3, each of the memory chips 1A to 1D has a data width of 16 bits, and it is possible to write and read 64-bit data simultaneously by using the four memory chips 1A to 1D…”, [0061] of Nakano, “…in the memory module 10 including the four memory chips 1A to 1D stacked on top of one another by using the TSV technique…”).  

Regarding claim 5, the combination of Kang and Nakano teaches the memory device according to claim 4, further comprising: at least one additional memory die (1C in figure 3 of Nakano, 108 in figure 1 of Kang) stacked with the first memory die (106 in figure 1 of Kang, 1B in figure 3 of Nakano) and the second memory die (102 in figure 1 of Kang, 1A in figure 3 of Nakano), the at least one additional memory die (1C in figure 3 of Nakano, 108 in figure 1 of Kang) having at least one additional physical bank (block3C in figure 3 of Nakano); and -6-wherein the first physical bank, the second physical bank (bank in 102 in figure 1 of Kang, block1A in figure 3 of Nakano) and the at least one additional physical bank are organized as the combined logical bank ([0055]/[0056] of Nakano, “…address scrambling circuits 11A to 11D receive a logical address from the memory controller 2 through the address bus 3, and change a corresponding physical address in the memory chips 1A to 1D in accordance with a setting from the outside (mode setting) without changing the logical address…That is, the address scrambling circuits 11A to 11D provided in the memory chips 1A to 1D cause blocks that are located at positions different from each other in the layered memory chips 1A to 1D, to serve as operating blocks that are to be simultaneously accessed...”).  

Regarding claim 8, the combination of Kang and Nakano teaches the memory device according to claim 2, wherein: the first memory die (106 in figure 1 of Kang, 1B in figure 3 of Nakano) comprises a first dynamic random access memory (DRAM) die ([0003] of Nakano); and the second memory die (102 in figure 1 of Kang, 1A in figure 3 of Nakano) comprises a second DRAM die.  

Regarding independent claim 9, the combination of Kang and Nakano teaches a method of operation in a dynamic random access memory (DRAM) device (figure 1 of Kang), the DRAM device having a first DRAM die (106 in figure 1 of Kang) with a first physical bank (bank in 106 in figure 1 of Kang, block0B in figure 3 of Nakano), and a second DRAM die (102 in figure 1 of Kang, 1A in figure 3 of Nakano) with a second physical bank (bank in 102 in figure 1 of Kang, block1A in figure 3 of Nakano) and an interface circuit (132 in figure 3 of Kang, or 2 in figure 3 of Nakano), the method comprising: configuring the first physical bank (bank in 106 in figure 1 of Kang, block0B in figure 3 of Nakano) and the second physical bank (bank in 102 in figure 1 of Kang, block1A in figure 3 of Nakano) as a combined logical bank ([0055]/[0056] of Nakano, “…address scrambling circuits 11A to 11D receive a logical address from the memory controller 2 through the address bus 3, and change a corresponding physical address in the memory chips 1A to 1D in accordance with a setting from the outside (mode setting) without changing the logical address…That is, the address scrambling circuits 11A to 11D provided in the memory chips 1A to 1D cause blocks that are located at positions different from each other in the layered memory chips 1A to 1D, to serve as operating blocks that are to be simultaneously accessed...”); and 
accessing (READ in figure 7A of Nakano) the first physical bank (bank in 106 in figure 1 of Kang, block0B in figure 3 of Nakano) in parallel with the second physical bank (bank in 102 in figure 1 of Kang, block1A in figure 3 of Nakano), using the interface circuit (132 in figure 3 of Kang, or interface in 2 in figure 3 of Nakano), in response to a single access command (READ in figure 7A of Nakano) from a DRAM memory controller (130 in figure 2 of Kang).  

Regarding claim 10, the combination of Kang and Nakano teaches the method of claim 9, further comprising: communicating information between the first DRAM memory die and the second DRAM memory die over at least one through-silicon-via (TSV) (164/166 in figure 3 of Kang, [0085] of Kang, “… first interconnect structure 164 comprised of at least one TSV…”, [0061] of Nakano, “…in the memory module 10 including the four memory chips 1A to 1D stacked on top of one another by using the TSV technique…”); and wherein the accessing comprises accessing the first physical bank (bank in 106 in figure 1 of Kang, block0B in figure 3 of Nakano), using the interface circuit (132 in figure 3 of Kang, or 2 in figure 3 of Nakano), in response to the single access command (READ in figure 7A of Nakano), over the TSV.  

Regarding claim 11, the combination of Kang and Nakano teaches the method of claim 10, wherein the DRAM device includes at least one additional DRAM die (1C in figure 3 of Nakano, 108 in figure 1 of Kang) stacked with the first DRAM die (106 in figure 1 of Kang, 1B in figure 3 of Nakano) and the second DRAM die (102 in figure 1 of Kang, 1A in figure 3 of Nakano), the at least one additional DRAM die (1C in figure 3 of Nakano, 108 in figure 1 of Kang) having at least one additional physical bank (block3C in figure 3 of Nakano), and wherein the configuring further comprises: configuring the first physical bank, the second physical bank (bank in 102 in figure 1 of Kang, block1A in figure 3 of Nakano) and the at least one additional physical bank as the combined logical bank ([0055]/[0056] of Nakano, “…address scrambling circuits 11A to 11D receive a logical address from the memory controller 2 through the address bus 3, and change a corresponding physical address in the memory chips 1A to 1D in accordance with a setting from the outside (mode setting) without changing the logical address…That is, the address scrambling circuits 11A to 11D provided in the memory chips 1A to 1D cause blocks that are located at positions different from each other in the layered memory chips 1A to 1D, to serve as operating blocks that are to be simultaneously accessed...”).  

Regarding claim 12, the combination of Kang and Nakano teaches the method of claim 10, further comprising: transferring, in response to the single access command (READ in figure 7A of Nakano), first data between the interface circuit (132 in figure 3 of Kang, or interface in 2 in figure 3 of Nakano) and the first physical bank (bank in 106 in figure 1 of Kang, block0B in figure 3 of Nakano) over the TSV.  

Regarding claim 14, the combination of Kang and Nakano teaches the method of claim 12, further comprising: transferring, in response to the single access command (READ in figure 7A of Nakano), second data between the interface circuit (132 in figure 3 of Kang, or interface in 2 in figure 3 of Nakano)  and the second physical bank (bank in 102 in figure 1 of Kang, block1A in figure 3 of Nakano); and aggregating ([0051] of Nakano) the first data and the second data at the interface circuit (132 in figure 3 of Kang, or interface in 2 in figure 3 of Nakano).  

Regarding independent claim 15, the combination of Kang and Nakano teaches a dynamic random access memory (DRAM) device (figure 1 of Kang), comprising: multiple DRAM memory die stacked in a vertical relationship (102, 106 in figure 1 of Kang, 1A/1B/1C/1D in figure 3 of Nakano), the multiple DRAM memory die having multiple physical banks (figure 3 of Nakano); interface circuitry (132 in figure 3 of Kang, or interface in 2 in figure 3 of Nakano); wherein physical banks of different ones of the multiple DRAM memory die are organized into a combined logical bank([0055]/[0056] of Nakano, “…address scrambling circuits 11A to 11D receive a logical address from the memory controller 2 through the address bus 3, and change a corresponding physical address in the memory chips 1A to 1D in accordance with a setting from the outside (mode setting) without changing the logical address…That is, the address scrambling circuits 11A to 11D provided in the memory chips 1A to 1D cause blocks that are located at positions different from each other in the layered memory chips 1A to 1D, to serve as operating blocks that are to be simultaneously accessed...”); and wherein the interface circuitry (132 in figure 3 of Kang, or interface in 2 in figure 3 of Nakano), in response to a single access command (READ in figure 7A of Nakano), accesses at least two of the multiple physical banks in parallel. 
 
Regarding claim 16, the combination of Kang and Nakano teaches the DRAM device according to claim 15, wherein: the multiple DRAM memory die are formed with at least one through-silicon-via (164/166 in figure 3 of Kang, [0085] of Kang, “… first interconnect structure 164 comprised of at least one TSV…”, [0061] of Nakano, “…in the memory module 10 including the four memory chips 1A to 1D stacked on top of one another by using the TSV technique…”); and the interface circuitry (132 in figure 3 of Kang, or interface in 2 in figure 3 of Nakano), in response to the single access command (READ in figure 7A of Nakano), accesses at least one (bank in 106 in figure 3 of Kang) of the multiple physical banks over the TSV ([0055]/[0056] of Nakano, “…address scrambling circuits 11A to 11D receive a logical address from the memory controller 2 through the address bus 3, and change a corresponding physical address in the memory chips 1A to 1D in accordance with a setting from the outside (mode setting) without changing the logical address…That is, the address scrambling circuits 11A to 11D provided in the memory chips 1A to 1D cause blocks that are located at positions different from each other in the layered memory chips 1A to 1D, to serve as operating blocks that are to be simultaneously accessed...”).  

Allowable Subject Matter
Claims 6-7, 13, 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is NAKANO (US 20130145233 Al).
NAKANO discloses a memory module includes a plurality of memory chips stacked on top of one another, each of the plurality of memory chips including a memory cell unit that is divided into a plurality of blocks, and an address scrambling circuit that processes an input address signal and that selects a block to be operated.
Regarding claim 6 (and the respective dependent claim 7), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including:  a first data transfer between the interface circuit and the first physical bank corresponding to the single access command involves serialized first data routed over the TSV.
Regarding claim 13, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the transferring includes serializing the first data for transfer over the TSV.
Regarding claim 17 (and the respective dependent claim 18), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including:  a first data transfer between the interface circuitry and the at least one of the multiple physical bank of the multiple physical banks corresponding to the single access command involves serialized first data routed over the TSV.
Regarding claim 19 (and the respective dependent claim 20-21), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including:  a second data transfer between the interface circuitry and the first one of the multiple DRAM memory die, corresponding to the single access command, involves serialized -9-second data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824